DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-38, 52-54 and 75-114 were cancelled by a preliminary amendment. Claims 39-51 and 55-74 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-51 and 55-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of U.S. Patent No. 11,132,625 issued from parent Application 17/188,298. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a system for training a neurome to emulate a brain of a user and the co-pending claims are co-extensive in scope as they are directed to the method of the patented system claims.

Allowable Subject Matter
Claims 39-51 and 55-74 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art fails to teach the method of Claim 39 which specifically comprises the following features in combination with other recited limitations. These features were also present in the previously patented claims issued from parent Application 17/188,298 in U.S. Patent No. 11,132,625 and as such are co-extensive in scope and would be considered allowable over the prior art for the same reasons as the parent application. 
-39. A method of training a neurome that emulates a brain of a user, comprising: storing a neurome comprising a brain state regression model; peripherally inputting analog instances of a plurality of stimuli into the brain of the user from at least one source of content; detecting neural activity of the user in response to the analog instances of the plurality of stimuli peripherally input into the brain of the user; determining a plurality of brain states of the user based on the detected neural activity of the user; inputting digital instances of the plurality of stimuli into the neurome, such that the neurome outputs a plurality of determined brain states of an avatar; and modifying the neurome based on the plurality of determined brain states of the avatar and the plurality of determined brain states of the user by: extracting single-dimensional vectors of content features from the digital instances of the plurality of stimuli characterizing the at least one source of content; inputting the single-dimensional vectors of content features into a first input of the brain state regression model; inputting single-dimensional vectors of brain state features characterizing the determined brain states of the user into a second input of the brain state regression model, such that the brain state regression model outputs single-dimensional  vectors of brain state features of the avatar that substantially match the single- dimensional vectors of brain state features of the user.-- f.
Therefore, Claim ( ) and its dependent Claim(s ????) are not rejected over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

November 16, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662